        Case 4:21-cv-04820-PJH Document 15 Filed 07/30/21 Page 1 of 3


                                                                                           FILED
                                   UNITED STATES JUDICIAL PANEL                            07/30/2021
                                                on
                                    MULTIDISTRICT LITIGATION                        U.S. DISTRICT COURT
                                                                                 SOUTHERN DISTRICT OF INDIANA
                                                                                     5RJHU$*6KDUSH, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                                             MDL No. 2570



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −154)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 510 additional action(s) have been transferred
to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

       Jul 30, 2021

                                                           John W. Nichols
                                                           Clerk of the Panel
        Case 4:21-cv-04820-PJH Document 15 Filed 07/30/21 Page 2 of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                          MDL No. 2570



                     SCHEDULE CTO−154 − TAG−ALONG ACTIONS



  DIST        DIV.     C.A.NO.      CASE CAPTION


ALABAMA NORTHERN
                                                                         1:21-cv-6524-RLY-TAB
  ALN          2       21−00850     Wheeler v. Cook Group Inc et al
  ALN          2       21−00959     Barnett v. Cook Incorporated et al   1:21-cv-6525-RLY-TAB
CALIFORNIA NORTHERN

  CAN               21−04820     Fayal v. Cook Group, Inc. et al      1:21-cv-6526-RLY-TAB

DELAWARE

   DE         1       21−00834     Turner v. Cook Incorporated et al    1:21-cv-6527-RLY-TAB

FLORIDA NORTHERN

  FLN         3      21−00875                                1:21-cv-6528-RLY-TAB
                                    TURGUN v. COOK GROUP INCORPORATED   et al

KANSAS

   KS         2      21−02281     Hoffman v. Cook Incorporated et al   1:21-cv-6529-RLY-TAB

MICHIGAN EASTERN
                                                                         1:21-cv-6530-RLY-TAB
  MIE          2       21−11476     Marko v. Cook Group Incorporated et al
  MIE          2       21−11477     Lewis v. Cook Group Incorporated et al1:21-cv-6531-RLY-TAB
  MIE          3       21−11654     CALLAWAY v. COOK INCORPORATED              et al
                                                                          1:21-cv-6532-RLY-TAB
MICHIGAN WESTERN
                                                                         1:21-cv-6533-RLY-TAB
  MIW          1       21−00586     Meyers v. Cook Incorporated et al

MISSISSIPPI SOUTHERN

  MSS          2       21−00097     Smith v. Cook Incorporated et al     1:21-cv-6534-RLY-TAB

NEW JERSEY

   NJ          3       21−10961                                 1:21-cv-6535-RLY-TAB
                                    PECCATIELLO v. COOK INCORPORATED   et al

PENNSYLVANIA MIDDLE
        Case 4:21-cv-04820-PJH Document 15 Filed 07/30/21 Page 3 of 3

  PAM          4       21−00689     Squadroni v. Cook Incorporated et al 1:21-cv-6536-RLY-TAB

RHODE ISLAND

   RI          1       21−00253     Zifchock v. Coiok Medical Inc, et al   1:21-cv-6537-RLY-TAB

WEST VIRGINIA SOUTHERN

  WVS          2       21−00319     Seckman v. Cook Incorporated et al     1:21-cv-6538-RLY-TAB
